DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to applicant’s response to election/restriction filed 11/16/2022.
Applicant’s election without traverse to examine claims 1-10 is acknowledged. Claims 11-18 are thus withdrawn.
Claims 1-18 are currently pending; Claims 11-18 have been withdrawn; Claims 1-10 are being examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
Claim 1 recites “wherein said power supply circuit is capable of supplying a maximum current to said power management circuit” then goes on to recite “a sensor circuit [] capable of drawing a sensor supply current from said power management circuit, wherein said sensor supply current is larger than said maximum current”. The claim is unclear because if a maximum current is supplied to the power management circuit, it is not a true maximum current if the ”sensor supply current is larger than [the] maximum current” supplied to the power management circuit. It is therefore unclear what would be deemed to constitute a maximum current in the prior art if there are other currents in the device required to be larger than the maximum current.
Claims depending from the above claim(s) are rejected as depending from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giordano et al. US 2018/0125590.
Regarding claim 1: 
Giordano teaches a surgical stapling system, comprising: 
a stapling instrument (3010), comprising: a shaft (8/3014); 
a power supply circuit (404) extending through said shaft ([0128]), wherein said power supply circuit comprises a power supply antenna (302); and a jaw (22); and a staple cartridge (34) seatable in said jaw, wherein said staple cartridge comprises: a cartridge body (see FIG. 54); staples (380) removably stored in said cartridge body; 
a power management circuit (FIG. 55: 3212; [0216]) comprising a charge accumulator (3252) and a power transfer antenna (3250), wherein said power transfer antenna is aligned with said power supply antenna to receive power from said stapling instrument when said staple cartridge is seated in said jaw, and wherein said power supply circuit is capable of supplying a [power] current to said power management circuit ([0216]); and 
a sensor circuit ([0205] last sentence notes that additional sensor transponder circuits may be provided) in communication with said power management circuit which is capable of drawing a sensor supply current from said power management circuit ([0216]). While Gioradano does not explicitly teach wherein said sensor supply current is larger than said [power] current, due to the current claim language, this appears to be a matter of nomenclature. For example, whichever secondary circuit draws the larger current may be called the sensor circuit, and the other could be called the power management circuit, as these names can be chosen arbitrarily. These currents would depend on the chosen values of capacitance and inductance for 3252 and 3250, respectively, for each circuit.
Regarding claim 2: 
Giordano teaches the surgical stapling system of Claim 1, wherein said stapling instrument further comprises a second jaw (24), wherein said sensor circuit comprises a sensor configured to sense a parameter of patient tissue positioned between said staple cartridge and said second jaw ([0216], “position sensors, displacement sensors, pressure/load sensors, proximity sensors for sensing various end effector conditions.”).
Regarding claim 3: 
Giordano teaches the surgical stapling system of Claim 1, wherein said stapling instrument further comprises a handle (6/26), and wherein said shaft extends from said handle (FIG. 1).
Regarding claim 4: 
Giordano teaches the surgical stapling system of Claim 1, wherein said stapling instrument further comprises a housing configured to be attached to a robotic surgical system, and wherein said shaft extends from said housing ([0306]).
Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not teach wherein said power management circuit comprises a processor and a signal antenna, and wherein said processor is configured to emit a decrease signal to said stapling instrument via said signal antenna to reduce (or stop) the current in said power supply circuit when said charge accumulator has reached said maximum charge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731